Per Curiam:
Plaintiffs have attempted to state two causes of action which may not be joined. One is a representative action by stockholders of the Sagamore Development Company, in which the corporation, although a nominal defendant, is really a plaintiff in the sense that it has rights against the other defendants which the plaintiff stockholders are entitled to have it enforce. This cause of action belongs to the corporate body, and not to the plaintiff or other stockholders individually, nor to the body of stockholders collectively. (Continental Securities Co. v. Belmont, 206 N. Y. 7, 15.) The other is a cause of action to destroy the corporate life of the said defendant, which cause of action at least does not belong to the corporation itself. In effect, therefore, two causes of action have been united which belong to different plaintiffs: We do not decide whether either cause of action is stated effectively. It is enough that plaintiffs have attempted thus to state them. (Todaro v. Somerville Realty *486Co., 138 App. Div. 1; Higgins v. Crichton, 11 Daly, 114; affd, without opinion, 98 N. Y. 626.)
The order overruling defendants’ demurrer should be reversed, with ten dollars costs and disbursements, and the demurrers sustained, with leave to plaintiffs within twenty days after entry of the order herein to amend the complaint upon payment of the costs of the demurrer and of this appeal.
Jenks, P. J., Bubr, Thomas, Cabe and Stapleton, JJ., concurred.
Order overruling defendants’ demurrer reversed, with ten dollars costs and disbursements, and demurrers sustained, with leave to plaintiffs within twenty days after entry of the order herein to amend the complaint upon payment of the costs of the demurrer and of this appeal.